Citation Nr: 0032834	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-15 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for the residuals of an 
injury to the right foot.  

2.  Entitlement to a temporary total disability rating in 
accordance with 38 C.F.R. § 4.30 (2000) for convalescence 
following the August 1998 surgical treatment of the right 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 


INTRODUCTION

The veteran served on active duty from May 1950 to April 
1954.  

In a March 1991 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for the residuals of a right foot injury.  
The documents in the case file, however, do not indicate that 
the veteran was notified of that decision, and in the absence 
of such notice the March 1991 decision is not final.  Hauck 
v. Brown, 6 Vet. App. 518 (1994).

The veteran again claimed entitlement to service connection 
for the residuals of a right foot injury, and in a May 1999 
rating decision the RO determined that the claim for service 
connection was not well grounded.  The RO also denied 
entitlement to a temporary total convalescent rating pursuant 
to 38 C.F.R. § 4.30 following August 1998 surgical treatment 
of the right foot.  The veteran perfected an appeal of that 
decision, which appeal has been certified to the Board of 
Veterans' Appeals (Board).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the new law, or 
adjudicated the substantive merits of the claim for service 
connection, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  For these reasons 
a remand is required.  

The veteran's service medical records are silent for any 
traumatic injury to the right foot.  The records do show that 
in January 1953 he was treated for cellulitis of the right 
great toe, which was found to have resolved ten days after 
the treatment was given.  The service medical records make no 
further reference to a disorder pertaining to the right foot.

VA treatment records indicate that, beginning in 1994, he 
received treatment for multiple bilateral foot problems.  
Those problems include chronic, ingrown toenails; 
onychomycosis; pes cavus, with callous formation; hallux 
valgus of the right foot; a ganglion cyst on the first 
metatarsophalangeal joint of the right foot; and tinea pedis.  
The records do not provide any etiology for the foot 
problems.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  Specifically, the RO should obtain 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated the veteran 
for a right foot disorder since his 
separation from service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  

3.  If the above requested development is 
not sufficient to resolve the veteran's 
claim, the RO should provide him with a VA 
podiatry examination for the purpose of 
obtaining an opinion on whether any 
currently diagnosed right foot disorder is 
related to service.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, including 
X-ray studies, that are deemed necessary 
for an accurate assessment, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should examine the veteran's 
right foot and, based on the medical 
evidence of record and sound medical 
principles, and not on the veteran's 
reported history, provide an opinion on 
whether any currently diagnosed right foot 
disorder is related to the cellulitis that 
occurred during service.  The examiner 
should provide the complete rationale for 
his/her opinion.

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  If an examination is 
required, the RO should ensure that the 
examination and opinion are in complete 
compliance with the directives of this 
remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for a 
right foot disorder and the claim for a 
temporary total rating.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

